Supreme Court of Florida
                                  _____________

                                  No. SC19-1370
                                  _____________


    IN RE: AMENDMENTS TO THE FLORIDA PROBATE RULES —
                     GUARDIANSHIP

                                 September 3, 2020

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Probate Rules. We have jurisdiction 1 and adopt the amendments as

proposed with minor modifications discussed herein.2

      The Florida Probate Rules Committee (Committee) filed a report proposing

amendments to the Florida Probate Rules and the creation of seven new forms. See

Fla. R. Jud. Admin. 2.140(f). The Committee’s proposals were in response to a

referral from the Court asking the Committee to consider several recommendations

of the Judicial Management Council’s Guardianship Workgroup (Workgroup) that




      1. See art. V, § 2(a), Fla. Const.

      2. Minor technical corrections are not discussed.
could require rule or form amendments and to propose any amendments the

Committee determines are warranted.3

      The Executive Committee of the Board of Governors of The Florida Bar

unanimously approved the Committee’s proposals. Pursuant to Florida Rule of

Judicial Administration 2.140(f), the proposed amendments were not published for

comment before they were filed with the Court. After the Committee filed its

proposed amendments, the Court published the proposals for comments and

received no comments. Thereafter, the Court issued an order requesting that the

Committee file a supplemental report addressing whether any of the proposed new

forms should contain a note that a certificate of service should be included when

required by Florida Rule of Judicial Administration 2.516(b)(2) (Service of

Pleadings and Documents; Service; How Made). The Committee filed the

supplemental report as requested, which we have taken into consideration.

      The Committee proposes amending rules 5.550 (Petition to Determine

Incapacity), 5.560 (Petition for Appointment of Guardian of an Incapacitated

Person), 5.649 (Guardian Advocate), and 5.900 (Expedited Judicial Intervention

Concerning Medical Treatment Procedures). Additionally, the Committee



      3. Although the Committee proposes several rule amendments and several
new forms to address some of the Workgroup’s recommendations, the Committee
declined to propose amendments in response to three of the Workgroup’s
recommendations, which were also addressed in the Committee’s report.


                                       -2-
proposes the adoption of new forms 5.901 (Form for Petition to Determine

Incapacity), 5.902 (Form for Petition and Order of Guardian), 5.903 (Letters of

Guardianship), 5.904 (Forms for Initial and Annual Guardianship Plans), 5.905

(Form for Petition, Notice, and Order for Appointment of Guardian Advocate of

the Person), 5.906 (Letters of Guardian Advocacy), and 5.910 (Inventory). The

more significant amendments are discussed below.

      We amend subdivision (a)(8) of rule 5.550 to clarify that a petition to

determine incapacity must include designations of health care surrogates or other

advance directives. Additionally, we amend the rule to require a petitioner seeking

guardianship to explain “why the alternatives are insufficient to meet the needs of

the alleged incapacitated person.”

      Next, we amend subdivision (a)(9) of rule 5.560 to require that a petition for

appointment of guardian state whether the petitioner has knowledge or belief that

there are other possible alternatives to guardianship, and if there are, the petitioner

must include an explanation of “why the alternatives are insufficient to meet the

needs of the alleged incapacitated person.”

      Also, we amend subdivision (a)(8) of rule 5.649 to require that a petitioner

seeking appointment of a guardian advocate include in the petition whether the

petitioner has knowledge that the person with a developmental disability has

executed a designation of health care surrogate. If the person with a


                                         -3-
developmental disability has executed such a document or an advanced directive

under chapter 765, Florida Statutes, or a durable power of attorney under chapter

709, Florida Statutes, then the petitioner must explain “why the documents are

insufficient to meet the needs of the individual.” Further, we adopt new

subdivision (a)(9) that requires a statement from the petitioner regarding any

knowledge of a preneed guardian designation.

      Furthermore, we adopt new rules containing standardized forms, providing

public access to forms to help reduce costs and creating uniformity statewide.

First, we adopt new rule 5.901, which provides a model form to be used in a

petition to determine incapacity pursuant to rule 5.550. Next, we adopt new rule

5.902, which includes a Petition for Appointment of Guardian and an Order for

Appointment of Guardian. Further, we adopt new rule 5.903, which includes

forms for “Letters of Guardianship of the Person” and “Letters of Guardianship of

the Property.” We also adopt new rule 5.904, which provides the following

guardianship plans: “Initial Guardianship Plan for Minor;” “Annual Guardianship

Plan for Minor;” “Initial Guardianship Plan for Adult;” and “Annual Guardianship

Plan for Adult.” Additionally, we adopt new rule 5.905, which includes a petition,

notice, and order for appointment of guardian advocate of the person. We adopt

new rule 5.906, which provides model Letters of Guardian Advocacy. Lastly, we

adopt new rule 5.910, which is a form for an inventory account. We have added


                                        -4-
the following statement to rule 5.910, as recommended in the Committee’s

supplemental report: “A certificate of service as required by Florida Rule of

Judicial Administration 2.516 must be included if the incapacitated person is not a

minor under 14 years of age and is not totally incapacitated.”

      Accordingly, the Florida Probate Rules are amended as reflected in the

appendix to this opinion. New language is indicated by underscoring; deletions are

indicated by struck-through type. The amendments shall take effect immediately

upon the release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – The Florida Probate Rules Committee

Robert L. McElroy IV, Chair, Palm Beach Gardens, Florida, Jeffrey Scott Goethe,
Past Chair, Florida Probate Rules Committee, Bradenton, Florida, Joshua E. Doyle,
Executive Director, and Krys Godwin, Staff Liaison, The Florida Bar, Tallahassee,
Florida,

      for Petitioner




                                        -5-
                                    APPENDIX

RULE 5.550.         PETITION TO DETERMINE INCAPACITY

       (a) Contents. The petition to determine incapacity shall be verified by the
petitioner and shall state:

             (1) – (7)    [No Change]

              (8) whether there are possible alternatives to guardianship known
to the petitioner, including, but not limited to, trust agreements, powers of attorney,
designations of health care surrogates, or other advance directives, and if the
petitioner is seeking a guardianship, an explanation as to why the alternatives are
insufficient to meet the needs of the alleged incapacitated person.

      (b) – (f)     [No Change]

                                  Committee Notes
      Rule History

      1980 Revision – 2017 Revision: [No Change]
       2020 Revision: Amends subdivision (a)(8) to address the Judicial
Management Council Guardianship Workgroup Final Report dated June 15, 2018,
Focus Area 1, Recommendation 3, by requiring an explanation if there are less
restrictive alternatives to guardianship, but they are not sufficient to meet the needs
of the alleged incapacitated person. Committee notes revised.

      Statutory References

      § 709.2104, Fla. Stat. Durable power of attorney.

      § 709.2109, Fla. Stat. Termination or suspension of power of attorney or
agent’s authority.

      § 744.1012, Fla. Stat. Legislative intent.

      § 744.104, Fla. Stat. Verification of documents.
      § 744.3045, Fla. Stat. Preneed guardian.

      § 744.3115, Fla. Stat. Advance directives for health care.


                                         -6-
         § 744.3201, Fla. Stat. Petition to determine incapacity.

         § 744.331, Fla. Stat. Procedures to determine incapacity.
      § 744.3371, Fla. Stat. Notice of petition for appointment of guardian and
hearing.

         § 744.441(11), Fla. Stat. Powers of guardian upon court approval.

         § 744.462, Fla. Stat. Determination regarding alternatives to guardianship.

         § 765.102, Fla. Stat. Legislative intent and findings.
         Rule References

         [No Change]


RULE 5.560.           PETITION FOR APPOINTMENT OF GUARDIAN OF
                      AN INCAPACITATED PERSON

         (a)   Contents. The petition shall be verified by the petitioner and shall
state:

               (1) – (8)     [No Change]

              (9) whether the petitioner has knowledge, information, or belief
that there are possible alternatives to guardianship known to the petitioner,
including, but not limited to, trust agreements, powers of attorney, designations of
health care surrogates, or other advance directives, and if there are possible
alternatives to guardianship, an explanation as to why the alternatives are
insufficient to meet the needs of the alleged incapacitated person; and

              (10) whether the petitioner has knowledge, information, or belief
that the alleged incapacitated person has a preneed guardian designation; and

             (1011)       if the proposed guardian is a professional guardian, a
statement that the proposed guardian has complied with the registration
requirements of section 744.2002, Florida Statutes.

         (b) – (c)    [No Change]

                                    Committee Notes

                                           -7-
      Rule History

      1975 Revision – 2016 Revision: [No Change]
       2020 Revision: Amends subdivision (a)(9) to address the Judicial
Management Council Guardianship Workgroup Final Report dated June 15, 2018,
Focus Area 1, Recommendation 3, by requiring an explanation if there are less
restrictive alternatives to guardianship, but they are not sufficient to meet the needs
of the alleged incapacitated person. Adds a new subdivision (a)(10) to address the
Judicial Management Council Guardianship Workgroup Final Report dated June
15, 2018, Focus Area 1, Recommendation 4, by requiring a statement of the
petitioner’s knowledge of any preneed guardian designation. Committee notes
revised.

      Statutory References

      § 709.2104, Fla. Stat. Durable power of attorney.
      § 709.2109, Fla. Stat. Termination or suspension of power of attorney or
agent’s authority.

      § 744.2002, Fla. Stat. Professional guardian registration.
      § 744.3045, Fla. Stat. Preneed guardian.
      § 744.309, Fla. Stat. Who may be appointed guardian of a resident ward.

      § 744.3115, Fla. Stat. Advance directives for health care.
      § 744.312, Fla. Stat. Considerations in appointment of guardian.

      § 744.3201, Fla. Stat. Petition to determine incapacity.
      § 744.331, Fla. Stat. Procedures to determine incapacity.

      § 744.334, Fla. Stat. Petition for appointment of guardian or professional
guardian; contents.

      § 744.3371(1), Fla. Stat. Notice of petition for appointment of guardian and
hearing.

      § 744.341, Fla. Stat. Voluntary guardianship.

      § 744.2005 Fla. Stat. Order of appointment.

                                         -8-
      § 744.462, Fla. Stat. Determination regarding alternatives to guardianship.

      § 744.2006, Fla. Stat. Office of public guardian; appointment, notification.
      § 765.102, Fla. Stat. Legislative intent and findings.

      Rule References

      [No Change]
RULE 5.649.        GUARDIAN ADVOCATE

       (a) Petition for Appointment of Guardian Advocate. A petition to
appoint a guardian advocate for a person with a developmental disability may be
executed by an adult person who is a resident of this state. The petition must be
verified by the petitioner and must state:

             (1) – (6)    [No Change]

               (7) the name of the proposed guardian advocate, the relationship of
the proposed guardian advocate to the person with a developmental disability, the
relationship of the proposed guardian advocate with the providers of health care
services, residential services, or other services to the person with developmental
disabilities, and the reason why the proposed guardian advocate should be
appointed. If a willing and qualified guardian advocate cannot be located, the
petition must so state; and

              (8) whether the petitioner has knowledge, information, or belief
that the person with a developmental disability has executed an designation of
health care surrogate or other advance directive under chapter 765, Florida
Statutes, or a durable power of attorney under chapter 709, Florida Statutes, and if
the person with a developmental disability has executed any of the foregoing
documents, an explanation as to why the documents are insufficient to meet the
needs of the individual; and

              (9) whether the petitioner has knowledge, information, or belief
that the person with a developmental disability has a preneed guardian designation.

      (b) – (c)    [No Change]




                                        -9-
      (d) Order. If the court finds the person with a developmental disability
requires the appointment of a guardian advocate, the order appointing the guardian
advocate must contain findings of facts and conclusions of law, including:

             (1) – (3)    [No Change]

              (4) if the person has executed an designation of health care
surrogate, other advance directive, or durable power of attorney, a determination as
to whether the documents sufficiently address the needs of the person and a finding
that the advance directive or durable power of attorney does not provide an
alternative to the appointment of a guardian advocate that sufficiently addresses the
needs of the person with a developmental disability;

             (5) – (9)    [No Change]

      (e)    [No Change]

                                 Committee Notes
      Rule History
      2008 Revision – 2019 Revision: [No Change]

       2020 Revision: Amends subdivision (a)(8) to address the Judicial
Management Council Guardianship Workgroup Final Report dated June 15, 2018,
Focus Area 1, Recommendation 3, by requiring an explanation if there are less
restrictive alternatives to guardianship, but they are not sufficient to meet the needs
of the person with a developmental disability. Adds a new subdivision (a)(9) to
address the Judicial Management Council Guardianship Workgroup Final Report
dated June 15, 2018, Focus Area 1, Recommendation 4, by requiring a statement of
the petitioner’s knowledge of any preneed guardian designation. Committee notes
revised.

      Statutory References

      § 393.063(9), Fla. Stat. Definitions.
      § 393.12, Fla. Stat. Capacity; appointment of guardian advocate.

      §§ 709.2101–709.2402, Fla. Stat. Florida Power of Attorney Act.
      § 709.2019, Fla. Stat. Termination or suspension of power of attorney or
agent’s authority.

                                        - 10 -
      § 744.3045, Fla. Stat. Preneed guardian.

      § 765.101, Fla. Stat. Definitions.

      § 765.104, Fla. Stat. Amendment or revocation.
      § 765.202, Fla. Stat. Designation of a health care surrogate.

      § 765.204, Fla. Stat. Capacity of principal; procedure.

      § 765.205(3), Fla. Stat. Responsibility of the surrogate.
      § 765.302, Fla. Stat. Procedure for making a living will; notice to physician.

      § 765.401, Fla. Stat. The proxy.
      Rule References
      Fla. Prob. R. 5.020 Pleadings; verification; motions.

      Fla. Prob. R. 5.540 Hearings.

       Fla. Prob. R. 5.681 Restoration of rights of person with developmental
disability.
RULE 5.900850. EXPEDITED JUDICIAL INTERVENTION
               CONCERNING MEDICAL TREATMENT
               PROCEDURES

      (a) – (d)    [No Change]

                                  Committee Notes
      [No Change]

      Rule History

      1991 Revision – 2019 Revision: [No Change]

      2020 Revision: Rule was renumbered from 5.900 to 5.850 to allow forms to
follow the rules set. Committee notes revised.

      Constitutional Reference
      Art. I, § 23, Fla. Const.

                                         - 11 -
      Statutory References

      § 393.12, Fla. Stat. Capacity; appointment of guardian advocate.
      §§ 709.2101–709.2402, Fla. Stat. Florida Power of Attorney Act.
      § 709.2109, Fla. Stat. Termination or suspension of power of attorney or
agent’s authority.

      § 731.302, Fla. Stat. Waiver and consent by interested person.

      § 744.102, Fla. Stat. Definitions.
      § 744.104, Fla. Stat. Verification of documents.

      § 744.3115, Fla. Stat. Advance directives for health care.
      ch. 765, Fla. Stat. Health care advance directives.
      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.

      Fla. Prob. R. 5.040 Notice.




                                       - 12 -
                                        PART V — FORMS

        The following forms are sufficient for the matters that are covered by them. So long as
the substance is expressed without prolixity, the forms may be varied to meet the facts of a
particular case. The forms are not intended to be part of the rules and are provided for
convenience only.

RULE 5.901.             FORM FOR PETITION TO DETERMINE INCAPACITY

                 MODEL FORM FOR USE IN PETITION TO DETERMINE
              INCAPACITY PURSUANT TO FLORIDA PROBATE RULE 5.550
                                         In the Circuit Court of the
                                                                 Judicial Circuit,
                                         in and for
                                         County, Florida

                                                          Probate Division
                                                          Case No.
In Re: Guardianship of


Respondent’s Name
An Alleged Incapacitated Person



                           PETITION TO DETERMINE INCAPACITY
       Petitioner, .....(name of petitioner)....., files this petition seeking a determination of
incapacity of the respondent and states:

        1.      Petitioner’s name:                                      Petitioner’s age:

        Petitioner’s home address and mailing address:


        Petitioner’s relationship to the respondent:


        2.      Respondent’s name:                                      Respondent’s age:

        Respondent’s home address, mailing address, county of residence:



        Primary language of the respondent:




                                                 - 13 -
       3.      The factual basis for alleging incapacity:



        4.      List all persons, with their name and address, known to have information relating
to the basis for alleging incapacity:




        5.     Which rights are being sought to be removed under section 744.3215, Florida
Statutes? Indicate which rights that the petitioner requests be removed from the respondent, but
not delegated to a guardian:

                ( )    a.      to marry. If the right to enter into a contract has been removed, the
right to marry is subject to court approval;

               ( )     b.      to vote;

               ( )     c.      to personally apply for government benefits;

               ( )     d.      to have a driver license;

               ( )     e.      to travel; and

               ( )     f.      to seek or retain employment.

Indicate which rights that the petitioner requests be removed from the respondent, but may be
delegated to the guardian:

               ( )     a.      to contract;

               ( )     b.      to sue and defend lawsuits;

               ( )     c.      to apply for government benefits;

               ( )     d.      to manage property or to make any gift or disposition of property;

               ( )     e.      to determine his or her residence;

               ( )     f.      to consent to medical and mental health treatment; and

                ( )     g.       to make decisions about his or her social environment or other
social aspects of his or her life.

If all of the above are checked a determination of plenary incapacity is requested. If only some of
the above are checked a determination of limited incapacity is requested.


                                                - 14 -
       6.      Is a guardianship being sought?                      Yes                No

       Check any possible alternatives to guardianship:

               ( )      a.      trust agreements;

               ( )      b.      powers of attorney;

               ( )      c.      designations of health care surrogates;

               ( )      d.      other advance directives; or

               ( )      e.      other

If a guardianship is being sought, explain why the checked possible alternatives to guardianship
are insufficient to meet the needs of the respondent:



        7.      List the names, addresses, phone numbers, and relationships of the living next of
kin of the respondent, including date of birth if the person is a minor. If married, this includes the
spouse and all of his or her children:

             Name                             Address                         Relationship




       8.      Name, address, and phone number of family physician, if known:


       WHEREFORE, this court is respectfully requested to determine incapacity of the
respondent, award attorney’s fees and costs pursuant to Chapter 744, Florida Statutes, and grant
such other relief as the court deems just and proper.

        Under penalties of perjury, I declare that I have read the foregoing, and the facts alleged
are true, to the best of my knowledge and belief.

       Signed on .....(date)......


                                                        Petitioner’s Signature
                                                        Petitioner’s Printed Name:
                                                        Petitioner’s Address:



                                               - 15 -
         Petitioner’s Phone Number:
         Petitioner’s E-mail Address:




- 16 -
RULE 5.902.            FORM FOR PETITION AND ORDER OF GUARDIAN

       (a)     Petition.

                                                         In the Circuit Court of the
                                                                         Judicial Circuit,
                                                         in and for
                                                         County, Florida

                                                         Probate Division
                                                         Case No.
In Re: Guardianship of


Respondent’s Name



                       PETITION FOR APPOINTMENT OF GUARDIAN
        Petitioner,                                             , files this petition pursuant to
section 744.1097, Florida Statutes, and alleges that:

       1.     The petitioner, proposed guardian .....(name)....., who is              years of age,
whose residential address is                                                 and post office
address is                                           . The relationship of the petitioner to the
respondent is                              .

        2.     Venue is proper in .....(county)....., pursuant to section 744.1097(2), Florida
Statutes, (choose one):

               ( )     a.      the incapacitated person resides in .....(county)....., Florida;

                 ( )       b.      the incapacitated person is not a Florida resident but owns property
in .....(county)....., Florida; or

               ( )    c.      a debtor of the incapacitated person resides in .....(county)....,
Florida and the incapacitated person is not a Florida resident and does not own property in
Florida.

       3.      The nature of the incapacity of the respondent:



       4.      The extent of the guardianship requested for the respondent:

               ( )     a.      plenary; or



                                                - 17 -
                ( )      b.        limited.

        5.      The guardianship requested for the respondent is (choose one):

                ( )      a.        of the person;

                ( )      b.        of the property; or

                ( )      c.        of the person and property.

        6.      The nature and value of the property subject to guardianship:



        7.      The names and addresses of the living next of kin of the respondent are:

              Name                                  Address                     Relationship




        8.      Choose one:

                 ( )      a.      the petitioner proposes that .....(name)..... be appointed as guardian
and that .....(name)..... is qualified to serve;

                ( )      b.        a willing and qualified guardian has not been located; or

                ( )     c.    the proposed guardian is a professional guardian and has complied
with the registration requirements of section 744.2002, Florida Statutes.

        9.      The proposed guardian should be appointed because:



        10.    There          are or         are not alternatives to the appointment of a
guardian, such as trust agreements, powers of attorney, designation of health care surrogate, or
other advanced directive, known to petitioner.

        Under penalties of perjury, I declare that I have read the foregoing, and the facts alleged
are true, to the best of my knowledge and belief.

        Signed .....(date)......

                                                             Signature:
                                                             Petitioner


                                                    - 18 -
         Name:
         Address:

         Phone Number:
         E-mail Address:




- 19 -
         (b)    Order.

                                                          In the Circuit Court of the
                                                                          Judicial Circuit,
                                                          in and for
                                                          County, Florida

                                                          Probate Division
                                                          Case No.
In Re: Guardianship of


Respondent’s Name



                          ORDER FOR APPOINTMENT OF GUARDIAN
        1.     By order of this court on .....(date)....., the respondent .....(name)..... was
adjudicated incapacitated and is now a ward as defined in section 744.102(22), Florida Statutes.
The extent of the incapacity is .....(plenary or limited)...... The ward retains the rights listed in
section 744.3215(a), Florida Statutes.

         2.     No alternative to guardianship exists that sufficiently addresses the respondent’s
needs.

         3.     A .....(plenary or limited)..... guardianship of the:

                ( )      a.     person;

                ( )      b.     property; or

                ( )      c.     person and property

is consistent with the respondent’s welfare and safety, is the least restrictive alternative, and
reserves to the respondent the right to make decisions in all matters commensurate with the
ward’s ability to do so.

       4.      .....(Name of guardian)..... is qualified to serve as .....(plenary or limited).....
guardian of the:

                ( )      a.     person;

                ( )      b.     property; or

                ( )      c.     person and property of the ward




                                                 - 20 -
       5.       ( )     a.      .....(Name of guardian)..... is the standby guardian or preneed
guardian;

                ( )     b.      there is no standby guardian or preneed guardian;

                ( )     c.    there is a standby guardian or preneed guardian, but such person is
not qualified to serve pursuant to section 744.309, Florida Statutes; or

               ( )     d.      there is a standby guardian or preneed guardian, but appointment
of such person is contrary to the best interests of the ward because:



        6.      Any additional facts that support the selection of guardian:



        7.      ( )     a.      No advance directive exists;

               ( )      b.      the following advance directive exists and is entitled .....(name of
advance directive)..... and is dated .....(date of advance directive).....;

                 ( )    c.      the advance directive is being revoked or modified and the
surrogate under the advance directive entitled .....(name of advance directive)..... and is dated
.....(date of advance directive)..... was given notice of this proceeding and any motion to revoke
or modify the advance directive; or

               ( )    d.      if the advance directive is being revoked or modified the facts
supporting the revocation or modification:



        ORDERED and ADJUDGED as follows:

       8.        The court hereby appoints .....(name of guardian)..... as the.....(plenary or
limited)..... guardian of the:

                ( )     a.      person;

                ( )     b.      property; or

                ( )     c.      person and property of the ward.

       9.     The guardian may exercise only those delegable rights that have been removed
from the ward and specifically delegated to the guardian, which are:

                ( )     a.      to contract;

                ( )     b.      to sue and defend lawsuits;


                                                - 21 -
                ( )     c.      to apply for government benefits;

                ( )     d.      to manage property or to make any gift or disposition of property;

                ( )     e.      to determine the ward’s residence;

                ( )     f.      to consent to medical and mental health treatment; and

                ( )    g.       to make decisions about the ward’s social environment or other
social aspects of the ward’s life.

      10.    The guardian may not exercise the following rights, even if such rights were
removed from the ward:

                a.      to marry;

                b.      to vote;

                c.      to personally apply for government benefits;

                d.      to have a driver license;

                e.      to travel; and

                f.      to seek or retain employment.

        11.     The amount of the bond to be given by the guardian is:

        12.     The guardian:

                ( )     a.      must; or

                ( )     b.      is not required to

place all, or part, of the property of the ward in a restricted account in a financial institution
designated pursuant to section 69.031, Florida Statutes.

        13.     ( )     a.      No known advance directive exists;

                 ( )     b.     the advance directive entitled .....(name of advance directive).....
and is dated .....(date of advance directive)..... is being modified or revoked as follows:

                      ( )     i.      the surrogate shall not continue to exercise any authority
over the ward with regard to health care decisions;

                      ( )    ii.      the surrogate shall continue to exercise authority over the
respondent with regard to health care decisions;




                                                - 22 -
                       ( )    iii.      the surrogate shall exercise the following authority over the
ward with regard to:

                                                                                                 ; or

                      ( )     iv.     The guardian shall exercise the following authority over the
ward with regard to health care decisions:



       14.    The respondent .....(may or may not)..... have a license to carry a firearm or
possess a weapon or firearm.

       ORDERED this .....(date)......


                                                         Judge




                                                - 23 -
RULE 5.903.            LETTERS OF GUARDIANSHIP

       (a)     Letters of Guardianship of the Person.

                    FORM LETTERS OF GUARDIANSHIP OF THE PERSON
                                           In the Circuit Court of the
                                                                   Judicial Circuit,
                                           in and for
                                           County, Florida

                                                         Probate Division
                                                         Case No.
In Re: Guardianship of the Person


Ward
An Incapacitated Person



    LETTERS OF .....(PLENARY OR LIMITED)..... GUARDIANSHIP OF THE PERSON
TO ALL WHOM IT MAY CONCERN:
        WHEREAS, .....(guardian’s name)..... has been appointed .....(plenary or limited).....
guardian of the person of .....(the ward)..... and has taken the prescribed oath and performed all
other acts prerequisite to issuance of .....(plenary or limited)..... letters of guardianship of the
person of the ward.

        NOW THEREFORE, I, the undersigned judge, declare .....(guardian’s name)..... duly
qualified under the laws of the State of Florida to act as .....(plenary or limited)..... guardian of
the person of .....(ward’s name)..... with full power to exercise all power or the following powers
and duties pertaining to the ward’s person:

       ( )     1.      to determine his or her residence;

       ( )     2.      to consent to medical and mental health treatment; and

       ( )      3.       to make decisions about his or her social environment or other social
aspects of his or her life;

except the guardian shall not exercise any rights enumerated under section 744.3215(1), Florida
Statutes.
        The guardian      shall     not execute any power over any health care surrogate
appointed by any valid advance directive executed by the ward, pursuant to section 744.345,
Florida Statutes, except upon order of this court.

       ORDERED this .....(date)......



                                                - 24 -
         Judge




- 25 -
        (b)     Letters of Guardianship of the Property.

                 FORM LETTERS OF GUARDIANSHIP OF THE PROPERTY
                                         In the Circuit Court of the
                                                         Judicial Circuit,
                                         in and for
                                         County, Florida

                                                         Probate Division
                                                         Case No.
In Re: Guardianship of the Property


Ward
An Incapacitated Person



   LETTERS OF .....(PLENARY OR LIMITED)..... GUARDIANSHIP OF THE PROPERTY
      TO ALL WHOM IT MAY CONCERN:

        WHEREAS, .....(guardian’s name)..... has been appointed .....(plenary or limited).....
guardian of the property of .....(the ward)..... and has taken the prescribed oath and performed all
other acts prerequisite to issuance of .....(plenary or limited)..... letters of guardianship of the
property of the ward.

        NOW THEREFORE, I, the undersigned judge, declare .....(guardian’s name)..... duly
qualified under the laws of the State of Florida to act as .....(plenary or limited)..... guardian of
the property of .....(ward’s name)..... with full power to exercise all delegable legal rights and
powers of the ward, (or these listed):

        ( )     1.      to contract;

        ( )     2.      to sue and defend lawsuits;

        ( )     3.      to apply for government benefits; and

        ( )     4.      to manage property or to make any gift or disposition of property;

except the guardian shall not exercise any rights enumerated under section 744.3215(1), Florida
Statutes.

        ORDERED on .....(date)......


                                                         Judge




                                                - 26 -
RULE 5.904.             FORMS FOR INITIAL AND ANNUAL GUARDIANSHIP PLANS

        (a)     Initial Guardianship Plan for Minor.

                                                          In the Circuit Court of the
                                                                                  Judicial Circuit,
                                                          in and for
                                                          County, Florida

                                                          Probate Division
                                                          Case No.
In Re: Guardianship of


Minor Ward



                         INITIAL GUARDIANSHIP PLAN FOR MINOR
         .....(Guardian’s name)....., the guardian of the person of .....(ward’s name)....., submits the
following annual plan for the period beginning on .....(beginning date)..... and ending on
.....(ending date)....., for the benefit of the ward.

        1.      The ward’s address at the time of filing this plan is:


        2.      The medical, dental, mental, or personal care services for the welfare of the ward
that will be provided during the upcoming year are:

 Provider                                            Type of Service to be Provided




       3.     The social and personal services to be provided for the welfare of the ward during
the upcoming year are:




                                                 - 27 -
       4.      The place and kind of residential setting best suited for the needs of the ward is:



      5.       The physical and/or mental examinations necessary to determine the ward’s
medical, dental, and mental health treatment needs are:



       6.      Education of the ward:

       Name and address of the school the ward will attend:


       Grade level of ward:

       Description of classes the ward will attend:

       7.      Consulting with ward (Check one):

               ( )     a.      The ward is under age 14;

               OR

                ( )     b.      The guardian attests that the guardian has consulted with the ward
(if ward is 14 years of age or older) and, to the extent reasonable, honored the ward’s wishes
consistent with the rights retained by the ward under the plan, and to the maximum extent
reasonable, the plan is in accordance with the wishes of the ward.

       8.      This initial plan does not restrict the physical liberty of the ward more than is
reasonably necessary to protect the ward from serious physical injury, illness, or disease and
provides the ward with medical care and mental health treatment for the ward’s physical and
mental health.

(Please use additional sheets if necessary)
       Under penalties of perjury, I declare that I have completed and read the foregoing,
and the facts set forth are true, to the best of my knowledge and belief.

Signed on .....(date)......
[A certificate of service is required if ward is 14 years of age or older.]
         [I certify that the foregoing document has been furnished to .....(name, address used for
service, mailing address, and e-mail address)..... by (e-mail) (delivery) (mail) (fax) on
.....(date)…...]


                                                        Guardian’s Signature
                                                        Guardian’s Printed Name:
                                                        Guardian’s Address:


                                               - 28 -
                                                      Guardian’s Phone Number:
                                                      Guardian’s E-mail Address:


        If the guardian is represented by counsel, the attorney must comply with Florida Rule of
Judicial Administration 2.515.




                                             - 29 -
        (b)     Annual Guardianship Plan for Minor.

                                                          In the Circuit Court of the
                                                                                  Judicial Circuit,
                                                          in and for
                                                          County, Florida

                                                          Probate Division
                                                          Case No.
In Re: Guardianship of


Minor Ward



                         ANNUAL GUARDIANSHIP PLAN FOR MINOR
         .....(Guardian’s name)....., the guardian of the person of .....(ward’s name)....., submits the
following annual plan for the period beginning on .....(beginning date)..... and ending on
.....(ending date)......

        1.      The ward’s address at the time of filing this plan is:
        . During the prior 12 months, the ward resided at (include dates, names, addresses, and
length of stay at each location):

 Date                      Name                      Address                    Length of stay




        2.    List any professional treatment (medical or dental) given to the ward during the
prior 12 months:

 Date                               Provider                            Treatment provided




        3.     A report from the physician who examined the ward no more than 180 days
before the beginning of the applicable reporting period that contains an evaluation of the ward’s
physical and mental conditions has been filed with this plan. [See subdivision (e) of this rule for
a format for a physician’s report.]

        4.      The plan for providing medical or dental services in the coming year:




                                                 - 30 -
       5.      A summary of the ward’s school progress report:




     6.      A description of the ward’s social development, including how well the ward
communicates and maintains interpersonal relationships:




       7.      The social needs of the ward are:




       8.      Consulting with ward (Check one):

               ( )     a.      The ward is under age 14;

               OR

                ( )     b.      The guardian attests that the guardian has consulted with the ward
(if ward is 14 years of age or older) and, to the extent reasonable, honored the ward’s wishes
consistent with the rights retained by the ward under the plan, and to the maximum extent
reasonable, the plan is in accordance with the wishes of the ward.

(Please use additional sheets if necessary)
       Under penalties of perjury, I declare that I have completed and read the foregoing,
and the facts set forth are true, to the best of my knowledge and belief.

Signed on .....(date)......
[A certificate of service is required if ward is 14 years of age or older.]
         [I certify that the foregoing document has been furnished to .....(name, address used for
service, mailing address, and e-mail address)..... by .....(e-mail) (delivery) (mail) (fax)..... on
.....(date)…...]


                                                        Guardian’s Signature
                                                        Guardian’s Printed Name:
                                                        Guardian’s Address:

                                                        Guardian’s Phone Number:


                                               - 31 -
         Guardian’s E-mail Address:




- 32 -
       (c)     Initial Guardianship Plan for Adult.

                                                         In the Circuit Court of the
                                                                                 Judicial Circuit,
                                                         in and for
                                                         County, Florida

                                                         Probate Division
                                                         Case No.
In Re: Guardianship of


Respondent’s Name
Person with Developmental Disability



                                 INITIAL GUARDIANSHIP PLAN
                          (Initial Report of Guardian/Guardian Advocate)
       .....(Guardian’s name)....., the guardian of the person/guardian advocate of .....(ward’s
name)....., the ward, submits the following initial plan:

       During the period beginning .....(beginning date)....., and ending on .....(ending date).....,
the guardian proposes the following plan for the benefit of the ward.

        1.     The medical, mental, or personal care services for the welfare of the ward that
will be provided during the upcoming year are:

 Provider                                           Type of Service to be Provided




       2.     The social and personal services to be provided for the welfare of the ward during
the upcoming year are:




                                                - 33 -
       3.      The place and kind of residential setting best suited for the needs of the ward is:



        4.      Describe the health and accident insurance and any other private or governmental
benefits to which the ward may be entitled to meet any part of the costs of medical, mental
health, or related services provided to the ward:



      5.      The physical and/or mental examinations necessary to determine the ward’s
medical, and mental health treatment needs are:



       6.      The guardian/guardian advocate hereby attests that the guardian/guardian
advocate has consulted with the ward and, to the extent reasonable, honored the ward’s wishes
consistent with the rights retained by the ward under the plan, and to the maximum extent
reasonable, the plan is in accordance with the wishes of the ward.

       7.      This initial plan does not restrict the physical liberty of the ward more than is
reasonably necessary to protect the ward from serious physical injury, illness, or disease and
provides the ward with medical care and mental health treatment for the ward’s physical and
mental health.

(Please use additional sheets if necessary)
       Under penalties of perjury, I declare that I have completed and read the foregoing,
and the facts set forth are true, to the best of my knowledge and belief.

Signed on .....(date)......
[A certificate of service is required unless ward has been declared totally incapacitated.]
         [I certify that the foregoing document has been furnished to .....(name, address used for
service, mailing address, and e-mail address)..... by .....(e-mail) (delivery) (mail) (fax)..... on
.....(date)…...]


                                                        Guardian’s Signature
                                                        Guardian’s Printed Name:
                                                        Guardian’s Address:

                                                        Guardian’s Phone Number:
                                                        Guardian’s E-mail Address:




                                               - 34 -
        (d)    Annual Guardianship Plan for Adult.

                                                           In the Circuit Court of the
                                                                                   Judicial Circuit,
                                                           in and for
                                                           County, Florida

                                                           Probate Division
                                                           Case No.
In Re: Guardianship of


Respondent’s Name
Person with Developmental Disability



                     ANNUAL GUARDIANSHIP PLAN OF GUARDIAN/
                       GUARDIAN ADVOCATE OF THE PERSON
         .....(Guardian’s name)....., the guardian of the person/guardian advocate of .....(ward’s
name)....., the ward, submits the following annual plan for the period beginning .....(beginning
date)..... ending .....(ending date)......

        1.     The ward’s address at the time of filing this plan is:

       2.     During the prior 12 months, the ward resided or was maintained at (include dates,
names, addresses, and length of stay at each location):

 Date                       Name                     Address                     Length of stay




        3.     The residential setting best suited for the current needs of the ward is (Check
one):

               ( )     a.      group home;

               ( )     b.      assisted living;

               ( )     c.      nursing home;

               ( )     d.      live with parents;

               ( )     e.      at ward’s private residence; or

               ( )     f.      other:


                                                  - 35 -
       4.     Plans for ensuring that the ward is in the best residential setting to meet the
ward’s needs during the coming year are as follows:



       5.     The following is a list of any medical treatment given to the ward during the
preceding year:

 Date                             Provider                          Treatment provided




        6.     Attached is a report of a physician who examined the ward no more than 90 days
before the end of the report period, including that physician’s evaluation of the ward’s condition
and a statement of the current level of capacity of the ward.

       7.       The plan for provision of medical, dental, mental health, and rehabilitative
services (for example, occupational therapy, physical therapy, speech therapy, applied behavioral
analysis) in the coming year is:

 Date                             Provider                          Service provided




        8.     The following information is submitted concerning the social condition of the
ward:

                a.    The ward is currently using the following social and personal services
(include name, services rendered, and address of each provider), including any groups the ward
is participating in:

 Date                             Provider                          Service provided




              b.      The following is a statement of the social skills of the ward, including how
well the ward maintains interpersonal relationships with others:




                                               - 36 -
               c.      The following is a description of the social needs of the ward, if any:



       9.      The following is a summary of activities during the preceding year designed to
increase the capacity of the ward, including involvement in groups or group activities:



       10.     Is the ward now capable of having some or all of the ward’s rights restored?

               ( )     If yes, identify the rights that should be restored:


       11.     Do you plan to seek the restoration of any rights to the ward?

               ( )     If yes, identify the rights that you are seeking to be restored:


       12.     This plan             has or             has not been reviewed with the ward.

(Please use additional sheets where necessary)
       Under penalties of perjury, I declare that I have completed and read the foregoing,
and the facts set forth are true, to the best of my knowledge and belief.

Signed on .....(date)......
[A certificate of service is required unless ward has been declared totally incapacitated.]
         [I certify that the foregoing document has been furnished to .....(name, address used for
service, mailing address, and e-mail address)..... by .....(e-mail) (delivery) (mail) (fax)..... on
.....(date).…..]


                                                        Guardian’s Signature
                                                        Guardian’s Printed Name:
                                                        Guardian’s Address:

                                                        Guardian’s Phone Number:
                                                        Guardian’s E-mail Address:


        If the guardian is represented by counsel, the attorney must comply with Florida Rule of
Judicial Administration 2.515 (every document of a party represented by an attorney shall be
signed by at least one attorney of record).




                                               - 37 -
       (e)     Physician’s Report.

                                                        In the Circuit Court of the
                                                                                Judicial Circuit,
                                                        in and for
                                                        County, Florida

                                                        Probate Division
                                                        Case No.
In Re: Guardianship of


Respondent’s Name
Person with Developmental Disability



                                  PHYSICIAN’S REPORT
                       (Required by section 744.3675, Florida Statutes)
       1.      Name of Physician:

               Address:


       2.      Name of ward:

       3.      Date of examination:

       4.      Purpose of examination:

               a.      Regular checkup:

               b.      Treatment for:

      5.     Evaluation of ward’s condition: (Specify mental and physical condition at time of
examination)



       6.      Description of ward’s capacity to live independently:



       7.      The ward        does       does not continue to need assistance of a guardian.

       8.      Is the ward capable of being restored to capacity at this time?          Yes         No

Are there any rights that can be restored at this time? Check any rights that can be restored:


                                               - 38 -
               ( )     a.     to marry;

               ( )     b.     to vote;

               ( )     c.     to personally apply for government benefits;

               ( )     d.     to have a driver license;

               ( )     e.     to travel;

               ( )     f.     to seek or retain employment;

               ( )     g.     to contract;

               ( )     h.     to sue and defend lawsuits;

               ( )     i.     to apply for government benefits;

               ( )     j.     to manage property or to make any gift or disposition of property;

               ( )     k.     to determine his or her residence;

               ( )     l.     to consent to medical and mental health treatment; or

                ( )     m.       to make decisions about his or her social environment or other
social aspects of his or her life.

       9.      Date of this report:

       10.     Signature of physician completing this report:




                                              - 39 -
                                          APPENDIX A

   INSTRUCTIONS TO GUARDIANS AND GUARDIAN ADVOCATES FOR FILING
                          ANNUAL PLANS
        1.     Fill in the name of the County where the case is filed on the second blank line at
the top where it reads “IN AND FOR                          COUNTY.”

       2.      Print the name of the ward on the line just below the “In Re: Guardianship of”
caption.

        3.    Put the case number in the space marked “CASE NO.” in the upper right-hand
corner (same as court file number).

       4.     On the first blank line after the title of the document (Annual Plan), print the
guardian’s name.

       5.      On the next blank line, print the ward’s name.

        6.      Write in the dates for the period of time of the plan. This period should end on the
last day of the month of the month you were appointed and begin a full year before that. If you
do not know your plan period, please see the chart below. Please call the Clerk’s Office or the
appropriate Court Staff in the county where you are filing, if you cannot determine the plan
period after reviewing the chart.

        7.     Type or print answers to all of the questions on the plan. If the question does not
apply to your ward’s circumstances, write in the phrase “not applicable.” Fill in all the blanks. If
your ward has a habilitation plan (produced by the social worker or the Florida Department of
Children and Families) and it has changed, please provide a copy of the habilitation as an
attachment to the plan. If the habilitation plan has not changed then do not file a copy.

        8.      In paragraph 9, if your ward participates in groups, include that information in
this paragraph.

       9.     Sign your name, and print your name, address, e-mail address, and phone number
where indicated. If there are co-guardian advocates, both must sign the plan.

        10.     Make a copy of the plan for your records in the event there is a problem and work
from it for next year’s plan. Make a copy of any attachments to the plan, as well.

        11.      Mail or hand deliver the original plan to the Clerk of Court of your county where
the case is filed. You MUST also send a copy of the plan to your attorney, if you have an
attorney, so that the attorney will know that you have filed the plan and will have a copy of the
plan in case there is a problem.




                                               - 40 -
                                 APPENDIX B

                ANNUAL ACCOUNTING AND PLAN DATES
                  (IF FISCAL YEAR REPORT PERIOD)


Month Letters      Report Begin             Report End     Report Due
Signed             Date                     Date           Date
January            February 1               January 31     May 1

February           March 1                  February 28    June 1

March              April 1                  March 31       July 1

April              May 1                    April 30       August 1

May                June 1                   May 31         September 1

June               July 1                   June 30        October 1

July               August 1                 July 31        November 1

August             September 1              August 31      December 1

September          October 1                September 30   January 1

October            November 1               October 31     February 1

November           December 1               November 30    March 1

December           January 1                December 31    April 1




                                   - 41 -
RULE 5.905.            FORM FOR PETITION, NOTICE, AND ORDER FOR
                       APPOINTMENT OF GUARDIAN ADVOCATE OF THE PERSON

       (a)     Petition.

                        FORM FOR USE IN PETITION FOR
              APPOINTMENT OF GUARDIAN ADVOCATE OF THE PERSON
                   PURSUANT TO FLORIDA PROBATE RULE 5.649
                                         In the Circuit Court of the
                                                                 Judicial Circuit,
                                         in and for
                                         County, Florida

                                                         Probate Division
                                                         Case No.
In Re: Guardianship Advocacy of


Respondent’s Name
Person with Developmental Disability



                              PETITION FOR APPOINTMENT OF
                         GUARDIAN ADVOCATE OF THE PERSON
        Petitioner,                                         , files this petition pursuant to
section 393.12, Florida Statutes, and Florida Probate Rule 5.649 and alleges that:

        1.      The petitioner, proposed guardian advocate .....(name)....., is               years
of age, whose residential address is                                                 and post
office address is                                            . The relationship of the petitioner to
the respondent is                                                                                    .

       2.     .....(Respondent’s name)..... is a person with a developmental disability who was
born on                       and who is              years of age, who resides in
County, Florida. The residential address of the respondent is
                                                                     and the post office address is
                                                                                                   .

       3.      The petitioner believes that respondent needs a guardian advocate:

               a.      due to the following developmental disability:

                       ( )     i.      intellectual disability;

                       ( )     ii      cerebral palsy;



                                               - 42 -
                      ( )     iii.    autism;

                      ( )     iv.     spina bifida;

                      ( )     v.      Down syndrome;

                      ( )     vi.     Phelan-McDermid syndrome; or

                      ( )     vii.    Prader-Willi syndrome,

which manifested prior to the age of 18.

               b.     The developmental disability has resulted in the following substantial
handicaps:


         4.     The exact areas in which the person with the developmental disability lacks the
ability to make informed decisions about his/her care and treatment services or to meet the
essential requirements for his/her physical health or safety are as follows:

               ( )    a.      to apply for government benefits;

               ( )    b.      to determine residency;

               ( )    c.      to consent to medical and mental health treatment;

               ( )    d.      to make decisions about social environment/social aspects of life;
and

               ( )    e.      to make decisions regarding education.

        5.      There are no alternatives to guardian advocacy, such as trust agreements, powers
of attorney, designation of health care surrogate, or other advanced directive, known to petitioner
that would sufficiently address the problems of the respondent in whole or in part. Thus, it is
necessary that a guardian advocate be appointed to exercise some but not all of the rights of
respondent.

       6.      The names and addresses of the next of kin of the respondent are:

             Name                            Address                        Relationship




                                                - 43 -
       7.       The proposed guardian advocate .....(name)....., whose residence address is
                                 and whose post office address is
        ; is over the age of 18 and otherwise qualified under the laws of the State of Florida to act
as guardian advocate of the person of respondent. The proposed guardian advocate is not a
professional guardian. The relationship of the proposed guardian advocate with the providers of
health care services, residential services, or other services to the respondent is (if none, indicate:
NONE):



        8.     The petitioner(s) allege(s) that to their knowledge, information, and belief,
respondent           has or            has NOT executed an advance directive under chapter 765,
Florida Statutes, (designated health case surrogate or other advance directive) or a durable power
of attorney under chapter 709, Florida Statutes.

       9.       (If a Co-Guardian Advocate sought, complete this paragraph.) Petitioner requests
that                                     be appointed co-guardian advocate of the person of
respondent. The proposed co-guardian advocate .....(name)....., who is                 years of age,
whose residence is                                      ; whose post office address is
                                        ; is over the age of 18 and otherwise qualified under the
laws of the State of Florida to act as guardian advocate of the person of respondent. The
proposed co-guardian advocate is not a professional guardian. The relationship of the proposed
co-guardian advocate with the providers of health care services, residential services, or other
services to the respondent is (if none, indicate: NONE):



The relationship and previous association of the proposed co-guardian advocate to the
respondent is                        . The proposed co-guardian advocate should be appointed
because:



        Under penalties of perjury, I declare that I have read the foregoing, and the facts alleged
are true, to the best of my knowledge and belief.

       Signed .....(date)......

                                                        Signature:
                                                        Proposed Guardian Advocate
                                                        Name:
                                                        Address:

                                                        Phone Number:
                                                        E-mail Address:

                                                        Signature:


                                               - 44 -
         Proposed Co-Guardian Advocate
         Name:
         Address:

         Phone Number:
         E-mail Address:




- 45 -
       (b)     Notice. The notice of the filing of the petition for the appointment of guardian
advocate of the person and notice of hearing must be served with the petition for appointment of
guardian advocate of the person pursuant to subdivision (a) of this rule.

                    FORM FOR NOTICE OF FILING OF A PETITION FOR
                 APPOINTMENT OF GUARDIAN ADVOCATE OF THE PERSON
                  PURSUANT TO SECTION 393.12(4), FLORIDA STATUTES,
                              AND NOTICE OF HEARING
                                                                In the Circuit Court of the
                                                                                        Judicial Circuit,
                                                                in and for
                                                                County, Florida

                                                                Probate Division
                                                                Case No.
In Re: Guardian Advocacy of


Respondent’s Name
Person with Developmental Disability



                             NOTICE OF FILING OF A PETITION FOR
                          APPOINTMENT OF GUARDIAN ADVOCATE
                                      AND NOTICE OF HEARING
         TO: .....(Respondent)....., .....(attorney for respondent)....., .....(next of kin).....,
.....(healthcare surrogate)....., and .....(agent under durable power of attorney).....

       YOU ARE NOTIFIED that a petition for appointment of guardian advocate of the person
has been filed. A copy of the petition for appointment of guardian advocate of the person is
attached to this notice. There will be a hearing on the petition as follows:

         You are to appear before the Honorable ...................., Judge, at .....(time)....., on
.....(date)....., at the county courthouse of .................... County, in ...................., Florida for the
hearing of this petition.

        The reason for this hearing is to inquire into the capacity of the respondent, the person
with a developmental disability, to exercise the rights enumerated in the petition. (See
§ 744.102(12)(b), Fla. Stat.)

       The respondent has the right to be represented by counsel of his or her own choice and
the court has initially appointed the following attorney to represent the respondent:

Attorney for the respondent: .....(name)....., .....(address)......, .....(phone)....., .....(e-mail)......




                                                       - 46 -
       Respondent has the right to substitute an attorney of his or her own choice in place of the
attorney appointed by the court.

       Signed .....(date)......

Signature:                                             Signature:
Proposed Guardian Advocate                             Proposed Co-Guardian Advocate (if any)
Name:                                                  Name:
Address:                                               Address:

Phone Number:                                          Phone Number:
E-mail Address:                                        E-mail Address:

                                 CERTIFICATE OF SERVICE
        I CERTIFY that a copy of the foregoing notice of filing petition to appoint guardian
advocate and notice of hearing and a copy of the petition for appointment of guardian advocate
of the person was served on all persons indicated above, including on the attorney for the
respondent, on .....(date)......

Signature:                                             Signature:
Proposed Guardian Advocate                             Proposed Co-Guardian Advocate (if any)
Name:                                                  Name:
Address:                                               Address:

Phone Number:                                          Phone Number:
E-mail Address:                                        E-mail Address:


        If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify applicable court personnel by name, address, and
telephone number] at least 7 days before your scheduled court appearance, or immediately
upon receiving this notification if the time before the scheduled appearance is less than 7
days; if you are hearing or voice impaired, call 711.




                                              - 47 -
       (c)     Order.

                                                        In the Circuit Court of the
                                                                                Judicial Circuit,
                                                        in and for
                                                        County, Florida

                                                        Probate Division
                                                        Case No.
In Re: Guardianship of


Respondent’s Name
Person with Developmental Disability



                       ORDER APPOINTING GUARDIAN ADVOCATE
        Upon consideration of the petition for the appointment of guardian advocate of the
person, the court finds that .....(respondent’s name)..... has a developmental disability of a nature
that requires the appointment of guardian advocate of the person based upon the following
findings of fact and conclusions of law:

       1.      The nature and scope of the person’s lack of decision-making ability are:




        2.      The exact areas in which the person lacks decision-making ability to make
informed decisions about care and treatment services or to meet the essential requirements for
his/her health and safety are specified in number 4.

        3.      The specific legal disabilities to which the person with a developmental disability
is subject to are:



       4.      The powers and duties delegated to the guardian advocate are:

               ( )      a.     to apply for government benefits;

               ( )      b.     to determine residency;

               ( )      c.     to consent to medical and mental health treatment;

               ( )      d.     to make decisions about social environment/social aspects of life;
and


                                               - 48 -
               ( )     e.      to make decisions regarding education.

        5.      There are no alternatives to guardian advocacy, such as trust agreements, powers
of attorney, designation of health care surrogate, or other advanced directive, known to petitioner
that would sufficiently address the problems of the respondent in whole or in part. Thus, it is
necessary that a guardian advocate be appointed to exercise some but not all of the rights of
respondent.

        6.     Without first obtaining specific authority from the court, as stated in section
744.3725, Florida Statutes, the guardian advocate may not exercise any authority over any health
care surrogate appointed by any valid advance directive executed by the disabled person,
pursuant to Chapter 765, Florida Statutes, except upon further order of this Court.

       ORDERED AND ADJUDGED:

       1. .....(Name)..... is qualified to serve as guardian advocate and is hereby appointed as
guardian advocate of the person of .....(respondent’s name)......

        2.      The guardian advocate shall exercise only the rights that the court has found the
disabled person incapable of exercising on his or her own behalf, as outlined herein above. Said
rights are specifically delegated to the guardian advocate.

       ORDERED this .....(date)......


                                                        Judge




                                               - 49 -
RULE 5.906.            LETTERS OF GUARDIAN ADVOCACY

                       FORM LETTERS OF GUARDIAN ADVOCACY
                                                        In the Circuit Court of the
                                                                                Judicial Circuit,
                                                        in and for
                                                        County, Florida

                                                        Probate Division
                                                        Case No.
In Re: Guardian Advocacy of


Respondent’s Name
Person with Developmental Disability



            LETTERS OF GUARDIAN ADVOCATE (CO-GUARDIAN ADVOCATES)
                                        OF THE PERSON
TO ALL WHOM IT MAY CONCERN:
        WHEREAS, .....(guardian advocate’s name(s))..... has/have been appointed guardian
advocate(s) of the person of .....(the ward)....., a person with a developmental disability who
lacks the decision-making capacity to do some of the tasks necessary to take care of his/her
person; and

        NOW, THEREFORE, I, the undersigned, declare that .....(guardian advocate’s
name(s))..... is/are duly qualified under the laws of the State of Florida to act as guardian
advocate of the person of .....(the ward)...., with full power to exercise the following powers and
duties on behalf of the person with a developmental disability:

               ( )     1.     to apply for government benefits;

               ( )     2.     to determine residency;

               ( )     3.     to consent to medical and mental health treatment; and

               ( )     4.     to make decisions about social environment and social aspects of
life; and

               ( )     5.     to make decisions regarding education.

       Without first obtaining specific authority from the court, pursuant to sections 744.3215(4)
and 744.3725, Florida Statutes, the guardian advocate (co-guardian advocates) may not:




                                               - 50 -
              a.     commit the respondent to a facility, institution, or licensed service
provider without formal placement proceedings pursuant to Chapter 393, Florida Statutes;

              b.     consent to the participation of the respondent in any experimental
biomedical or behavior procedure, exam, study, or research;

               c.      consent to the performance of sterilization or abortion procedure on the
respondent;

               d.      consent to termination of life support systems provided for the respondent;

               e.      initiate a petition for dissolution of marriage for the ward; or

               f.      exercise any authority over any health care surrogate appointment by a
valid advance directive executed by the disabled person, pursuant to Chapter 765, Florida
Statutes, except upon further order of this court.

       The respondent shall retain all legal rights except those that are specifically granted to the
guardian advocate (co-guardian advocates) pursuant to court order.

       ORDERED this .....(date)......


                                                        Judge




                                               - 51 -
RULE 5.910.            INVENTORY

                                                                           Judicial Circuit,
                                                      in and for
                                                      County, Florida

                                                      Probate Division
                                                      Case No.
                                                      Judge:
                                                      Amended Form?           Yes*      No
                                                      *If yes, version of the Amended Form:
In Re: Guardianship of




                                      INITIAL INVENTORY
        Date of letters of guardianship:

        Property guardianship type:



                                            SUMMARY
Section A: Value of Real Property Assets                                   $

Section B: Cash Assets/Cash Equivalent Assets                              $

Section C: Intangible Assets/Stocks/Bonds                                  $

Section D: Tangible Personal Property                                      $

Section E: Debts/Encumbrances/Liabilities/Liens                            $

Total                                                                      $


Section A: Real Property Assets
Do you have entries for Section A?           Yes                No

 Number                   Description and          Full Value              Is There Another
                          Address                                          Owner? Yes or No
 1.




                                             - 52 -
 2.

 3.

Total for Section A                                                            $

Attach a copy of the property appraiser’s information or a copy of the deed for all real property.


Section B: Cash Assets/Cash Equivalent Assets (checking account, savings account, money
market account, certificate of deposit (CD))
Do you have entries for Section B?         Yes         No

Are any of the entries held in a depository account?            Yes             No

 Number        Institution   Last 4         Type of       Full Value       Is There      Is this a
               Name          Digits of      Asset                          Another       Depository
                             Account                                       Owner?        Account?
                             Number                                        Yes or No     Yes or No
 1.

 2.

 3.

Total for Section B                                                            $

Attach a copy of the institution’s statement for each account from the creation date of the
guardianship.


Section C: Intangible Assets/Stocks/Bonds
Do you have entries for Section C?        Yes                   No

Are any of the entries held in a depository account?            Yes             No

 Number          Issuer Name      Type of Asset    Full Value         Last 4 Digits    Is There
                 and Address                                          of Account       Another
                                                                      Number           Owner? Yes
                                                                                       or No
 1.
 2.
 3.
Total for Section C                                                            $




                                              - 53 -
Attach a copy of the institution’s statement for each account from the creation date of the
guardianship.


Section D: Tangible Personal Property Assets (motor vehicles, jewelry, household
furnishings, collectibles, fine art)
Do you have entries for Section D?       Yes           No

 Number                   Description and             Full Value              Is There Another
                          Location                                            Owner? Yes or No
 1.
 2.
 3.
Total for Section D                                                               $

Attach a copy of the title for any motor vehicle.


Section E: Debts/Encumbrances/Liens/Liabilities
Do you have entries for Section E?     Yes                         No

Instructions: List each liability equal to or greater than $1,000.

 Number               Creditor            Full Amount of       Last 4 Digits of       Is there Another
                                          Liability            Account                Person who
                                                               Number                 Owes on the
                                                                                      Debt? Yes or No
 1.
 2.
 3.
Total for Section E                                                               $

A copy of documents detailing each listed liability.


Section F: Sources of Income
Do you have entries for Section F?              Yes                No

 Number                   Type                        Payor                   Estimated Monthly
                                                                              Amount
 1.
 2.
 3.
Total for Section F                                                               $

Is the guardian the representative payee of Social Security benefits?             Yes       No


                                                - 54 -
If no, who is the representative payee for the Social Security benefits?


Section G: Lawsuits Against the Ward
Do you have entries for Section G?            Yes             No

 Number        Description Estimated        Court         Plaintiff’s      Describe     Date of
               of Lawsuit Amount of         Address       Name and         Cause of     Debt
               or Claim    Claim                          Address          Action       Occurrence
 1.
 2.
 3.


Section H: Pending Litigation and/or Lawsuits the Ward May Bring if Court Approval Is
Received
Do you have entries for Section H?       Yes          No

 Number          Description      Case Number       Defendant      Describe           Attorney for
                 of Lawsuit or    and Court         Name and       Cause of           Ward
                 Claims           Address           Address        Action
 1.
 2.
 3.


Section I: Assets the Ward, as of the Date of the Letters of Guardianship, Was Entitled to
Receive, but Has Not Received
Do you have entries for Section I?          Yes            No

Instructions: If the guardian has knowledge of assets the ward was entitled to receive as of the
date of letters, but were not received the assets should be listed here. Examples: insurance
policies, benefits, inheritance, or settlements from litigation.

 Number                   Description               Estimated Date of         Estimated Amount
                                                    Receipt
 1.
 2.
 3.


Section J: Trusts
Do you have entries for Section J?            Yes             No




                                              - 55 -
 Number              Name of Current      Ward’s Interest       Estimated Date        Value of the
                     Trustee and                                Trust was Created     Ward’s
                     Address                                                          Interest in the
                                                                                      Trust
 1.
 2.
 3.


Section K. Safe-Deposit Box
Does the ward lease a safe-deposit box?                  Yes           No

If yes, location and number of safe-deposit box:

Does the ward lease a safe-deposit box with another individual or individuals?             Yes
       No

Who is the joint lessee with the ward?

Was an inventory of the safe-deposit box filed with the court as required by section 744.365,
Florida Statutes?             Yes            No

Has the safe-deposit box been opened?                    Yes           No

         [A certificate of service as required by Florida Rule of Judicial Administration 2.516
must be included if the incapacitated person is not a minor under 14 years of age and is not
totally incapacitated.]

         I certify that the foregoing document has been furnished to .....(name, address used for
service, mailing address, and e-mail address)..... by .....(e-mail) (delivery) (mail) (fax)..... on
.....(date)…...


                                                         Guardian’s Signature
                                                         Guardian’s Printed Name:
                                                         Guardian’s Address:

                                                         Guardian’s Phone Number:
                                                         Guardian’s E-mail Address:




                                                - 56 -